45 MAP 2015



                         IN THE SUPREME COURT OF PENNSYLVANIA
                                    MIDDLE DISTRICT


     COMMONWEALTH OF PENNSYLVANIA, : No. 96 MAL 2015
                                   :
                    Petitioner     :
                                   : Petition for Allowance of Appeal from the
                                   : Order of the Superior Court
              v.                   :
                                   :
                                   :
     SCOTT BRADLEY KINGSTON,       :
                                   :
                    Respondent     :


                                             ORDER


     PER CURIAM

              AND NOW, this 19th day of May, 2015, the Petition for Allowance of Appeal is
     GRANTED. The issues, as stated by petitioner, are:



              (1)   Does 18 Pa.C.S. Section 906 bar the imposition of sentences for three
                    separate solicitations?

              (2)   If Section 906 of the Crimes Code bars sentences for combinations of
                    inchoate offenses (attempt, solicitation, conspiracy), does it also bar
                    sentences for separate attempts or separate solicitations?